Fourth Court of Appeals
                               San Antonio, Texas
                                       April 5, 2018

                                   No. 04-17-00604-CR

                                Markus Lorenzo SCOTT,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR5941
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER

      The Appellant’s Motion for Extension of Time is GRANTED. The appellant’s brief is
deemed filed.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court